                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

    CHARLES MONTAGUE,                             )
                                                  )        Case No. 2:18-cv-148
          Plaintiff,                              )
                                                  )        Judge Travis R. McDonough
    v.                                            )
                                                  )        Magistrate Judge Cynthia R. Wyrick
    ED GRAYBEAL, JR., JOHN DOE/JANE               )
    DOE, CAPT. LOWE, and WASHINGTON               )
    COUNTY, TENN.,                                )
                                                  )
          Defendants.                             )


                                   MEMORANDUM OPINION


         This pro se prisoner’s civil rights action asserting a violation of 42 U.S.C. § 1983 is

before the Court, sua sponte, for consideration of dismissal.

         On February 3, 2020, this Court entered an order revoking Plaintiff’s in forma pauperis

status pursuant to the “three strikes” provision of 28 U.S.C. § 1915(g) and requiring Plaintiff to

remit the full $400.00 filing fee to the Court within fourteen days. (Doc. 68.) On February 12,

2020, the Court received a fee payment of $100.00 from Plaintiff. (Doc. 69.) The Court has

consulted with its financial department and has been advised that no other funds from Plaintiff

have been received in satisfaction of the filing fee in this action.1

         Section 1983 litigants who are not proceeding in forma pauperis must pay a total fee of

$400.00 to file suit (350.00 filing fee and a $50.00 administrative fee). See 28 U.S.C. § 1914(a)–




1
  The Court previously received two payments from Plaintiff in partial satisfaction of the filing
fee in a prior civil action filed by Plaintiff. See Montague v. Schofield, No. 2:14-cv-292 (E.D.
Tenn.). Because Plaintiff must pay the filing fee in each separate civil action he initiates, his
payments in the prior case are irrelevant to the satisfaction of the filing fee in this cause.
(b). This fee is due upon initiation of the suit. See In re Alea, 286 F.3d 378, 381–82 (6th Cir.

2002) (finding prisoner’s obligation to pay filing fee arises when complaint delivered to district

court clerk). The Court finds that Plaintiff has not paid the filing fee necessary to sustain this

action, and accordingly, the instant action will be DISMISSED WITHOUT PREJUDICE. In

light of the Court’s ruling, Defendants’ pending motions to dismiss (Docs. 56, 64) will be

DENIED AS MOOT. The Court CERTIFIES that any appeal from this action would not be

taken in good faith and would be totally frivolous. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                 2
